Citation Nr: 0428213	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  98-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1968 to June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing in March 1999.  This matter was previously before the 
Board and was remanded in February and May 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

By way of correspondence dated in September 2004, the veteran 
was notified that the Board Member who conducted his March 
1999 hearing was no longer employed by the Board and offered 
another opportunity for a hearing.  By way of correspondence 
dated in September 2004, the veteran indicated that he wanted 
to attend a Board videoconference hearing at the RO.  In 
light of the foregoing facts, the case must be returned to 
the RO so that a Board videoconference hearing may be 
scheduled.

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO 
and clearly notify the veteran of the 
time, date and place of such hearing.  
After the hearing is conducted, or in the 
event the veteran cancels the hearing or 
fails to report, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



